DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicant’s preliminary amendment filed on 10/14/20 has been entered. Claim 1 has been amended. Claim 6 has been canceled. No new claims have been added. Claims 1-5, 7-14 are still pending in this application, with claim 1 being independent.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,773,032 to Donovan et al. (“Donovan”) in view of U.S. Patent No. 5,794,203 to Kehoe (“Kehoe”).  
As to claim 1, Donovan discloses a fluency aid comprising: a pacing signal generator operable to output a signal for generating, at regular time intervals, an audible sound [column 1 lines 9-19, column 2 lines 44-55, claim 1]; and a controller operable, in response to a voice being detected by a voice detector, to control the pacing signal generator such that the output signal or fade [column 1 lines 9-22, column 2 lines 44-55, claim 1].  
Donovan discloses an audio frequency acoustical apparatus including for generating a low frequency uninterrupted sound and periodically interrupting or suppressing the tone and adjusting the mark to space ration so as to obtain brief or extended bursts of the masking tone (pacing signal generator), the brief bursts approximating a metronomic beat [column 1 lines 9-22].  Further, Donovan discloses an audio frequency acoustical apparatus for detecting a person’s speech and using distorted and/or delayed from thereof to supplemental or replace the speech masking tone [column 1 lines 19-22]. It would have been obvious to control the pacing signal generator in response to a voice being detected. Donovan does not expressly disclose controller operable to control the pacing signal generator in response to a voice being detected.
In the same or similar field of invention, Kehoe discloses the feature of controller operable to control the pacing signal generator in response to a voice being detected [column 2 lines 34-48, column 7 lines 35-48, and column 9 lines 3-16]. As per Kehoe, the user speaks into microphone. The audio signal then goes to a voice-operated switch and delayed auditory feedback circuit (same as controlling signal generator in response to a voice being detected). The user may disconnect the delayed auditory feedback (DAF) circuit and connect a masking auditory feedback tone generator. The chosen audio signal then go to a frequency -altered auditory feedback circuit [column 7 lines 34-48]. Kehoe further discloses controlling pace of the DAF based on when user is talking or not (start/stop/delay auditory feedback). User is also allowed to adjust the voice-operated switch (VOX) threshold [column 8 linen 59 to column 9 line 11].
Donovan to have the feature of controller operable to control the pacing signal generator in response to a voice being detected as taught by Kehoe.  The suggestion/motivation would have been to provide auditory feedback enabling the user to speak fluently, both immediately and with long-term carryover fluency, with minimal mental effort and/or training [Kehoe column 4 lines 12-15].  
As to claim 2, Donovan discloses wherein the audible sound is a click or tone [Abstract, column 1 lines 9-19].
As to claim 3, Donovan discloses a masking sound generator for generating a masking sound [Abstract, column 1 lines 9-19, 28-31].
As to claim 4, Kehoe discloses wherein the masking sound is faded out following detection of the voice [column 6 lines 35-40, column 9 lines 9-11]. In addition, the same motivation is used as the rejection of claim 1.
As to claim 5, Donovan discloses wherein the masking sound includes at least one of white noise, pink noise, tones and music [Abstract, column 1 lines 9-19].
As to claim 7, Donovan discloses wherein the pacing signal generator is activated or deactivated by a switch [Abstract, column 2 lines 11-43].
As to claim 8, Donovan discloses wherein the switch is a user-operated switch [Abstract, column 2 lines 11-43].
As to claim 9, Kehoe discloses a feedback signal generator for providing altered auditory feedback, AAF, based on the detected voice [Fig. 2, column 7 lines 34-41]. In addition, the same motivation is used as the rejection of claim 1.
As to claim 10, Kehoe discloses wherein the altered auditory feedback, AAF, includes at least one of delayed auditory feedback, DAF, frequency altered feedback, FAF, and masked 
As to claim 11, Kehoe discloses wherein the audible sound is output at a loudness based on a loudness of the detected voice [column 6 lines 31-40, claim 15]. In addition, the same motivation is used as the rejection of claim 1.
As to claim 12, Kehoe discloses a background noise detector for detecting background noise around the fluency aid [column 7 lines 66-67], wherein the audible sound is output at a loudness based on a loudness of the background noise [column 6 lines 31-40, column 11 lines 16-19]. In addition, the same motivation is used as the rejection of claim 1.
As to claim 13, Kehoe discloses wherein the audible sound is output to both ears of a user [column 11 lines 54-62, Fig. 7]. In addition, the same motivation is used as the rejection of claim 1.
As to claim 14, Kehoe discloses a telephone [column 6 lines 31-34, Fig. 2: TELEPHONE], headphones [column 7 lines 60-62], acoustic noise cancelling headphones [column 7 lines 66-67], smart watch, or other portable device comprising the fluency aid according to claim 1. In addition, the same motivation is used as the rejection of claim 1.
Response to Arguments
Applicant's arguments filed on 10/14/20 have been fully considered but they are not persuasive.
On pages 4-5 of applicant’s remark, the applicant argues the following:
“While the Examiner also relies on Kehoe, the portions of Kehoe cited by the Examiner do not relate to the use of a pacing signal (a regular audible sound). The sections of Kehoe cited by the Examiner refer to delayed auditory feedback DAF, frequency altered feedback FAF and, when referring to masked auditory feedback MAF, it is clear that the masking signal is a tone to mask the user's voice, rather than a metronome.”
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Donovan discloses an audio frequency acoustical apparatus including for generating a low frequency uninterrupted sound and periodically interrupting or suppressing the tone and adjusting the mark to space ration so as to obtain brief or extended bursts of the masking tone, the brief bursts approximating a metronomic beat [column 1 lines 9-22].  Thus, Donovan clearly discloses regarding controlling the pacing signal generator such that the output signal causes the audible sound to continue for a predetermined amount of time, stop or fade [column 1 lines 9-22, column 2 lines 44-55, claim 1].  Further, Kehoe is cited to show the feature of controlling sound signal generator in response to a voice being detected by a voice detector [Kehoe column 2 lines 34-48, column 9 lines 3-16, also see claim 16]. Kehoe discloses using Delayed Auditory Feedback (DAF) and Frequency-altered Auditory Feedback (FAF). DAF and FAF provide feedback to the user’s voice via delaying speech or altering frequency of the speech when user’s voice is detected. As per Kehoe, the user speaks into microphone. The audio signal then goes to a voice-operated switch and delayed auditory feedback circuit. The user may disconnect the DAF circuit and connect a masking auditory feedback tone generator. The chosen audio signal then go to a frequency-altered auditory feedback circuit [column 7 lines 34-48].  Kehoe further discloses controlling pace of the DAF based on when user is talking or not (start/stop/delay auditory feedback). User is also allowed to adjust the VOX threshold [column 8 linen 59 to column 9 line 11]. Kehoe also discloses the use of metronomes to treat stuttering [column 1, line 61-68]. Applicant’s claims 9-10 further limits claim 1 to have a signal generator for providing altered auditory feed-back such as DAF, FAF or MAF (see claims 9-10). Thus, Kehoe clearly discloses the feature of controlling sound signal generator in response to a voice being detected by a voice detector. Further, Donovan in view of Kehoe clearly disclose all the limitation of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTIM G SHAH/Primary Examiner, Art Unit 2652